Case 1:18-cv-07291-VSB-RWL Document 74-12 Filed 08/10/20 Page 1 of 4




                  EXHIBIT 11
                            Case 1:18-cv-07291-VSB-RWL Document 74-12 Filed 08/10/20 Page 2 of 4
AWX 1.6600 0.0000 0.00% : Avalon Holdings Corporation - Yahoo Finance                                                                                                                   7/22/20, 9(51 AM




  Avalon Holdings Corporation (AWX)                                           Add to watchlist               Visitors trend 2W      10W     9M
  NYSE American - Nasdaq Real Time Price. Currency in USD


  1.6600 0.0000 (0.00%)
                                                                                                                                                 Quote Lookup


  As of 9:34AM EDT. Market open.


     Summary          Company Outlook                Chart       Conversations          Statistics     Historical Data     Proﬁle      Financials      Analysis      Options




  Finance Home             Watchlists        My Portfolio          Screeners          Premium           Markets          News                                                  Premium - Try it free


    Time Period: Jul 23, 2018 - Jul 31, 2018                         Show: Historical Prices                   Frequency: Daily

                                                                                                                          Apply                           12 Insanely Cool Gadgets
                                                                                                                                                          That Are Going to Sell out
                                                                                                                                                          This July
   Currency in USD                                                                                                              Download

  Date                                Open              High              Low              Close*       Adj Close**               Volume


  Jul 31, 2018                    5.8000            5.8000           3.3000              3.6700           3.6700            3,976,900

  Jul 30, 2018                  16.9700            20.2000           6.0100              6.0600           6.0600            5,707,000

  Jul 27, 2018                    6.3500           11.2100           5.5200            10.2500          10.2500            12,799,500

  Jul 26, 2018                    4.7600            5.7700           3.9400              5.6900           5.6900           10,306,900
                                                                                                                                              People Also Watch
  Jul 25, 2018                    3.6100            4.4900           3.0300              4.3200           4.3200           10,660,300
                                                                                                                                              Symbol              Last Price        Change      % Change

  Jul 24, 2018                    2.2200            3.3500           2.2100              3.3500           3.3500            2,486,200         BDR                 0.7991         +0.0591        +7.99%
                                                                                                                                              Blonder Tongue Laboratories, In
  *Close price adjusted for splits.   **Adjusted close price adjusted for both dividends and splits.
                                                                                                                                              MTSL                    1.47          +0.09     +6.5217%
                                                                                                                                              MER Telemanagement Solutions Lt

                                                                                                                                              NSYS                4.2500         -0.0900         -2.07%
                                                                                                                                              Nortech Systems Incorporated

                                                                                                                                              UUU                 1.2600          0.0000          0.00%
                                                                                                                                              Universal Security Instruments,

                                                                                                                                              GBR                     1.63          -0.09     -5.2326%
                                                                                                                                              New Concept Energy, Inc



                                                                                                                                              Financials

                                                                                                                                              Annual Quarterly                      Revenue     Earnings




https://finance.yahoo.com/quote/AWX/history?period1=1532390400&period2=1533081600&interval=1d&filter=history&frequency=1d                                                                      Page 1 of 3
                    Case 1:18-cv-07291-VSB-RWL Document 74-12 Filed 08/10/20 Page 3 of 4
AWX 1.6600 0.0000 0.00% : Avalon Holdings Corporation - Yahoo Finance                                                                      7/22/20, 9(51 AM




                                                                                                                  12 Insanely Cool Gadgets
                                                                                                                  That Are Going to Sell out
                                                                                                                  This July



                                                                                                        Recommendation Trends




                                                                                                                                            Strong Buy
                                                                                                                                            Buy
                                                                                                                                            Hold
                                                                                                                                            Underperform
                                                                                                                                            Sell




                                                                                                        Company Proﬁle
                                                                                                        One American Way
                                                                                                        Warren, OH 44484
                                                                                                        United States
                                                                                                        330 856 8800
                                                                                                        http://www.avalonholdings.com
                                                                                                        Sector(s): Industrials
                                                                                                        Industry: Waste Management
                                                                                                        Full Time Employees: 521


                                                                                                        Avalon Holdings Corporation provides waste
                                                                                                        management services to industrial, commercial,
                                                                                                        municipal, and governmental customers in the
                                                                                                        United States. It operates through Waste
                                                                                                        Management Services, and Golf and Related
                                                                                                        Operations segments. The Waste Management
                                                                                                        Services segment oﬀers hazardous and
                                                                                                        nonhazardous waste disposal brokerage and
                                                                                                        management services; and captive landﬁll
                                                                                                        management services, as well as engages in salt


https://finance.yahoo.com/quote/AWX/history?period1=1532390400&period2=1533081600&interval=1d&filter=history&frequency=1d                          Page 2 of 3
                    Case 1:18-cv-07291-VSB-RWL Document 74-12 Filed 08/10/20 Page 4 of 4
AWX 1.6600 0.0000 0.00% : Avalon Holdings Corporation - Yahoo Finance                                                                        7/22/20, 9(51 AM


                                                                                                        water injection well operations. This segment also
                                                                                                        provides turnkey services, including daily
                                                                                                        operations, facilities management, and
                                                                                                        management reporting; and sells construction
                                                                                                        mats. The Golf and Related Operations segment
                                                                                                        operates and manages three golf courses and
                                                                                                        related clubhouses, a hotel, and a travel agency. Its
                                                                                                        golf and country club facilities provide swimming
                                                                                                        pools, ﬁtness centers, tennis courts, dining, and
                                                                                                        banquet and conference facilities, as well as spa
                                                                                                        services. The company also owns and operates
                                                                                                        hotel under the brand of The Grand Resort, which
                                                                                                        provides various facilities, such as swimming pool,
                                                                                                        ﬁtness center, rooms, restaurants, bars, banquet,
                                                                                                        and conference facilities, as well as adjoining
                                                                                                        tennis center. The company was founded in 1998
                                                                                                        and is headquartered in Warren, Ohio.




                                                                                                                         Advertise With Us



                                                                                                               Data Disclaimer Help Suggestions
                                                                                                                      Privacy Dashboard
                                                                                                             Privacy (Updated) About Our Ads Terms
                                                                                                                       (Updated) Sitemap


                                                                                                            © 2020 Verizon Media. All rights reserved.




https://finance.yahoo.com/quote/AWX/history?period1=1532390400&period2=1533081600&interval=1d&filter=history&frequency=1d                            Page 3 of 3
